Citation Nr: 1220364	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  00-04 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 7, 1999, for award of service connection for shell fragment wound (SFW) of the right rhomboideus muscle, Muscle Group (MG) II.

2.  Entitlement to an effective date prior to June 7, 1999, for award of a separate compensable rating for SFW of the right anterior shoulder, MG III.  

3.  Entitlement to an initial disability rating in excess of 20 percent for SFW of right anterior shoulder, MG III.

4.  Entitlement to an initial disability rating in excess of 20 percent for SFW of right rhomboideus muscle, MG II.

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to an effective date prior to June 7, 1999, for award of service connection for COPD.  
REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 1999, October 2001, and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record reveals that the issues on appeal were previously adjudicated in a February 2007 Board decision which was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a July 2008 order granting a June 2008 Joint Motion for Remand.  In accordance with the Joint Motion, the Board remanded the issues for adjudication by the RO in January 2009.  Thereafter, the Board issued a decision in April 2010 on the issues on appeal.  The Veteran appealed this decision to the Court, and the Court issued a September 2011 order granting a September 2011 Joint Motion for Remand.  The case has been returned to the Board for review.

The Veteran was afforded two hearings in conjunction with the appeal.  A hearing was held in June 2006 before Kalpana M. Parakkal, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran was afforded another hearing in September 2009, before Kathleen K. Gallagher, another Veterans Law Judge.  The transcripts of the hearings are associated with the claims file.  Because two different Veterans Law Judges held hearings in this appeal, the following decision will be reviewed and signed by a panel of three Veterans Law Judges, which includes the Veterans Law Judges who presided over the June 2006 and September 2009 hearings.  See  38 C.F.R. § 20.707 (2011).

In March 2012, the Veteran was sent a letter asking if he wanted to have another hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (holding that a veteran is entitled to an opportunity for a hearing before all the [VLJs] who will ultimately decide his hearing).  In April 2012, the Veteran responded that he did not desire another hearing.  Therefore, the Board will proceed with the decision.  

Finally, the Board notes that, although this case involves the appeal of initial ratings assigned for service-connected disabilities, the Veteran was granted a total rating based on individual unemployability (TDIU) effective June 7, 1999.  Therefore, the Board need not consider TDIU as a basis for increase in the initial ratings in this case.  See Rice v. Shinseki, 22 Vet.App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected).  

The issues of entitlement to an effective date prior to June 7, 1999, for award of service connection for shell fragment wound (SFW) of the right rhomboideus muscle, Muscle Group (MG) II, entitlement to an effective date prior to June 7, 1999, for award of a separate compensable rating for SFW of the right anterior shoulder, MG III, entitlement to an initial disability rating in excess of 20 percent for SFW of right anterior shoulder, MG III, entitlement to an initial disability rating in excess of 20 percent for SFW of right rhomboideus muscle, MG II, and entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  On June 7, 1999, the Veteran submitted a claim for service connection for COPD.

3.  The record contains no statement or communication from the Veteran that may be reasonably construed as raising a claim for service connection for COPD prior to June 7, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to June 7, 1999 for the grant of service connection for COPD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for COPD in the June 2003 rating decision.   In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Therefore, the duty to notify the appellant has been met.

The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than June 7, 1999.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.       § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record shows that, in a June 2003 rating decision, the RO granted service connection for COPD with an effective date of January 29, 2002.  Subsequently, in a March 2007 rating decision, the RO granted an effective date of June 7, 1999.  The Veteran has contended that he is entitled to an earlier effective date due to the presence of abnormal FEV findings in a November 1970 examination report.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that June 7, 1999, is the correct date for the grant of service connection for COPD.  In this regard, the Board recognizes that the February 2007 Board decision inferred a claim of entitlement to service connection for COPD based on the submission of the Veteran's claim for an increased disability rating for SFW muscle injuries received on June 7, 1999.  However, there is no informal or formal claim of entitlement to service connection for COPD prior to June 7, 1999.  

The record shows that the Veteran first filed a claim of entitlement to service connection for loss of hearing and scars of the right shoulder and back in August 1969.  He did not mention any breathing problems or symptoms or any respiratory disorder to include COPD.  The Veteran's claim was denied by an October 1969 rating decision as he failed to report to a scheduled VA examination.  

Thereafter, the Veteran filed another claim for service connection for bilateral hearing loss and scars of the shoulder and back on September 24, 1970.  There was no mention of any breathing difficulties, chest problems, or respiratory disorder.

VA is required to "give a sympathetic reading to the Veteran's filings by "'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  In this case, however, even a sympathetic and liberal reading of the Veteran's filings in August 1969 and September 1970 does not result in the conclusion that the Veteran intended to file a claim of service connection for COPD.  As the Court noted in Brokowski v. Shinseki, "the indiscriminate inclusion of materials with an application for benefits cannot be used as a pleading device to require the Secretary to conduct an unguided safari through the record to identify all conditions for which the Veteran may possibly be able to assert entitlement to a claim for disability compensation.  Such a requirement would nullify the specificity required by § 3.155(a)."  Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009).  

Concerning this, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.1(p) (2011) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  As there was no formal or informal claim of entitlement to service connection for COPD prior to June 7, 1999, the Board finds that the earliest effective date for the grant of service connection for COPD is June 7, 1999.  
The Board acknowledges the Veteran's representative's argument that the claimant need not identify that he has a disorder but must merely identify the symptoms.  Therefore, the Veteran's representative contends that when the Veteran initiated his prior claims for service connection, he was also initiating a claim for service connection for COPD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Clemons, the Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

However, the facts in this case are distinct from those in Clemons as the Veteran did not make any complaints regarding respiratory symptoms prior to June 7, 1999.  Although the Veteran did have a chest tube inserted during active service, on examination in November 1970, the lungs and breath sounds were normal and he did not report any complaints.  Although the FEV findings were abnormal, there was no diagnosis.  Therefore, as there was no formal or informal claim of entitlement to service connection for COPD (or any description of the symptoms of the disorder) prior to June 7, 1999, the Board finds that the earliest effective date for the grant of service connection for COPD is June 7, 1999.  

The Board also acknowledges the Veteran's contention that the medical evidence showed that as a result of his in-service SFW, he incurred COPD, which was indicated during the November 1970 VA examination report.  In reviewing the November 1970 VA examination report, the Board observes that the examiner noted that the Veteran had insertion of a chest tube during service, but that the Veteran had good expansion of the lungs and breath sounds were normal.  A pulmonary function study was completed and it was noted to be a normal spirogram and the examiner doubted the validity of the low FEV.  Although Dr. T.W.A. asserted that the low FEV finding was an early indication of the Veteran's current COPD, the Board finds that the medical evidence at that time was not sufficient in itself to serve as a claim for benefits.  The Veteran did not report any breathing problems nor did he request service connection for any breathing problems and the November 1970 VA examiner did not diagnose the Veteran with any residual respiratory or lung disorder.  Brannon, 12 Vet. App. at 35.  Accordingly, there is no legal basis to assign an earlier effective date for the grant of service connection for COPD.

The Board finds that the appropriate effective date for the award of service connection for COPD is June 7, 1999, the date the claim was received.  An earlier effective date is not authorized by law.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date prior to June 7, 1999, for service connection for COPD is denied.


REMAND

Reasons for Remand:  To provide new VA examinations and adjudicate intertwined issues.

First, the Board finds that the Veteran should be afforded a new VA examination to evaluate the current nature and severity of his service-connected SFW of right anterior shoulder, MG III and SFW of right rhomboideus muscle, MG II.  As found by the Board in the January 2009 decision, the Veteran's claims for higher initial disability ratings have been pending since his claim for service connection in September 24, 1970 as relevant service clinical records were received after the January 1971 rating decision.  See 38 C.F.R. § 3.156(c).  The Board adjudicated the Veteran's claims for higher initial disability ratings in the April 2010 decision.  The Court granted a September 2011 Joint Motion for Remand, vacating the April 2010 decision and remanding the case for development and adjudication by the Board.  

The Joint Motion for Remand emphasized that VA has a duty to assist the appellant by obtaining an adequate medical opinion.  See Joint Motion, page 9.  As the Veteran's claims have been pending since September 24, 1970, the Joint Motion stated that the Veteran should be afforded a new VA examination with a medical opinion that is based upon consideration of the Veteran's complete medical history as the complete service treatment records were not associated with the claims file until 2004 - after the July 1999 and January 2002 examinations.  Therefore, in accordance with the Court's order, the Board finds that the Veteran should be provided a new VA examination with medical opinion based on a review of the Veteran's complete history to include a retrospective evaluation.  

In the Joint Motion, the parties indicated that the Board failed to consider the case of Chotta v. Peake, 22 Vet. App. 80 (2008) in its decision.  In Chotta, the Court held that when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted.  First, the Secretary must solicit appropriate medical and lay evidence from the appellant.  Next, the Secretary must determine if an appropriate rating can be granted based on the evidence of record.  If not, but there is evidence that indicates that a higher rating or ratings may be warranted, then the Secretary should obtain an appropriate medical opinion, which may include a retrospective opinion as to the appellant's level of disability. Chotta v. Peake, supra.  The Joint Motion directed the Board to consider the case of Chotta v. Peake and to determine whether the evidence warranted a retrospective evaluation of the Veteran's service-connected disabilities.  The Board observes that there is an absence of medical evidence from December 1970 to July 1999.  However, in reviewing the medical evidence of record, the Board finds that the current medical evidence of record is insufficient to render a decision on the severity of the Veteran's service-connected SFW of right anterior shoulder, MG III and SFW of right rhomboideus muscle, MG II at this time.  Therefore, the examiner should also provide a retrospective evaluation regarding the severity of the Veteran's service-connected SFW, MG II and MG III prior to July 1999.  Finally, as the Veteran's representative has contended that there are residuals stemming from the service-connected SFW, MG II and SFW, MG III that have not been appropriately evaluated, the examiner must identify all residuals related to the service-connected disabilities.  

In addition, the Veteran should be afforded a VA examination with respect to his claim for a higher initial disability rating for COPD.  The Veteran was last afforded a VA examination in July 2007, approximately 5 years ago.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the evidence suggests that the Veteran's disorder may have worsened since that time.  Therefore, a new VA examination is warranted.  

Finally, the Board finds that adjudication of the entitlement to an effective date prior to June 7, 1999, for award of service connection for shell fragment wound (SFW) of the right rhomboideus muscle, Muscle Group (MG) II and entitlement to an effective date prior to June 7, 1999, for award of a separate compensable rating for SFW of the right anterior shoulder, MG III should be deferred as they are intertwined with the issues of entitlement to higher initial disability ratings for SFW, MG II and SFW, MG III.  As shown by the prior Board decision, the discussion of the issues of entitlement to earlier effective dates and the issues of entitlement to higher initial disability ratings were intertwined given the complicated fact pattern of this case.  See generally Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Therefore, the issues are deferred. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA muscles examination.  The examiner's attention is specifically directed to the Veteran's service treatment records concerning the nature of the service-connected injury and the VA examination reports and private treatment records.  
The examiner should conduct all necessary tests and evaluate the current severity of all manifestations of these conditions, to include scars and any orthopedic, muscular or neurological manifestations.  All indicated tests, studies and any indicated specialty examinations should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.  The examiner should conduct tests of strength, endurance, or coordinated movements as compared with the corresponding muscle of the uninjured side.  The ranges of motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion of the joint(s) of MG II and MG III due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should specify any nerves affected by the residuals of the SFW to MG II and MG III and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should provide a detailed description of the scar(s) of MG II and MG III in accordance with the schedular criteria.

The examiner should describe all residuals related to the Veteran's SFW, MG II and SFW MG III.

The examiner should also review the Veteran's entire medical history and provide a retrospective opinion as to the severity of the Veteran's service-connected SFW, MG II and SFW, MG III prior to 1999.  The complete rationale for any opinion expressed should be provided.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests (FEV-1, FEV-1/FVC, and DLCO (SB)).

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should also comment on Dr. T.W.A.'s letter regarding the Veteran's COPD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


			
	KATHLEEN K. GALLAGHER	K. PARAKKAL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, 
	Board of Veterans' Appeals

Department of Veterans Affairs


